Case: 13-12991   Date Filed: 05/07/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-12991
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:13-cr-00021-EAK-TBM-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


CHARLTON WINSTON ABRAMS,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                             (May 7, 2014)
              Case: 13-12991     Date Filed: 05/07/2014   Page: 2 of 2


Before HULL, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Christopher DeLaughter, appointed counsel for Charlton Abrams in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Abrams’s convictions and

sentences are AFFIRMED.




                                          2